Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The pending claims 1-16 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/06/2020, 10/07/2019 and 05/14/2019 have been considered by the examiner.  Please see attached PTO-1449.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-10 and 15-16, the claims recite the use of various components and elements that would be reasonably understood by one of ordinary skill in the art to mean software, a software based component implementation, or an abstract concept based on software.  Examples of components and concepts used in the claim are: an event conversion controller, an 
The claims 11-14 fail to place the invention squarely within one statutory class of invention.  Claim 11 is directed to a computer program product without further comprising a non-transitory media. The Examiner has to interpret as broadly as their terms reasonably allow including signals. As such, the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this claim is not statutory.  Energy is not a series of steps or acts and thus is not a process.  Energy is not a physical article or object and as such is not a machine or manufacture.  Energy is not a combination of substances and therefore not a composition of matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 4-6 and 11 recite the limitation “the query data flow”. There is insufficient antecedent basis for this limitation in the claim. 

Claims 1, 6, 10, 11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
Claim 1 recites “detect at least one user targeted event from an initial query data flow”. There is no description to define elements and the relationship between “user targeted event” and “an initial query data flow. Therefore it is indefinite. Similar problem exists in claims 11 and 15.
Claim 1 recites “determine at least one contextual element associated with the at least one user targeted event”. There is no description to define elements and the relationship between “contextual element” and “user targeted event. Therefore it is indefinite. Similar problem exists in claims 11 and 15.
 Claim 6 recites “determine at least one ontological individual based on the at least one contextual element”. There is no description to define elements the relationship between “at least one ontological individual” and “the at least one contextual element”. Therefore it is indefinite.

Appropriate clarification and correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be 



Claim 1 is provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Patent 10,956,420.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the inventions are obvious variants. Claim 1 of the instant application substantially recites the limitations of claim 1 of Patent 10,956,420as shown in comparison table below.

Although the conflicting claims are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to omit the additional elements of claims 1 of Patent 10,956,420 to arrive at the claims 1 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 11, 12, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bleyendaal et al. (U.S. Pat. Pub. 2007/0088695) from IDS in view of Sharifi (U.S. Pat. Pub. 2015/0039646) from IDS.

Referring to claim 1, Bleyendaal et al. teaches a big data analytics system comprising: 
an event monitoring controller configured to detect at least one user targeted event from an initial query data flow (determine that certain documents are more relevant to a search query, see Bleyendaal et al., Para. 17); 
an event conversion controller in signal communication with the event monitoring controller, and configured to determine at least one contextual element associated with the at least one user targeted event, and to automatically convert the at least one contextual element into a search criteria (the search engine 32 and is processed by a Matcher process in step S80. In this embodiment, the Matcher endeavors to relate the user's query to the Search Engine Vocabulary… In step S90, the result of this matching process is temporarily stored in a data structure called SynonymMatchSet, see Bleyendaal et al., Para. 58, a QueryGenerator that is part of the search engine module 32 converts the SynonymMatchSet (set of search terms) into a structure suitable for searching the document searching index formed in step S30, see Bleyendaal et al., Para. 59); 
an external data query builder controller configured to automatically execute an external search query based on the search criteria (a SearchAgent conducts the search using the query generated in step S100, see Bleyendaal et al., Para. 59). 
However, Bleyendaal et al. does not explicitly teaches a data fusing controller configured to automatically fuse the at least one contextual element generated from the at least one user targeted event, together with external search results generated from the external search query and the initial query data flow to generate a fused data file.
Sharifi teaches a data fusing controller configured to automatically fuse the at least one contextual element generated from the at least one user targeted event, together with external search results generated from the external search query and the initial query data flow to generate a fused data file (each search result may be text files that each includes at Sharifi, Para. 62, the search results is associated with content that includes the one or more search terms, see Sharifi, Para. 87).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bleyendaal et al., to have a data fusing controller configured to automatically fuse the at least one contextual element generated from the at least one user targeted event, together with external search results generated from the external search query and the initial query data flow to generate a fused data file, as taught by Sharifi, to improve the accuracy of the data association (Sharifi, Para. 14).
	As to claim 2, Bleyendaal et al. teaches the event conversion controller automatically converts the at least one contextual element in response to generating an ontological hierarchy based on the at least one contextual element (Synonyms in an associated group may be arranged in a hierarchical structure such that each synonym in the associated group has a parent, sibling or child relationship with each other synonym in the associated group, see Bleyendaal et al., Para. 20, a QueryGenerator that is part of the search engine module 32 converts the SynonymMatchSet (set of search terms) into a structure suitable for searching the document searching index formed in step S30, see Bleyendaal et al., Para. 59).	Referring to claim 11, Bleyendaal et al. as modified teaches a computer program product (computer-readable storage medium, see Sharifi, Para. 46) for automatically generating a fused data file based on an initial query data flow obtained by a big data analytics 

Claim 12 is rejected under the same rationale as stated in the claim 2 rejection.
		Referring to claim 15, Bleyendaal et al. teaches a data analysis system comprising: 
an event monitoring controller configured to detect at least one user targeted event from an initial query data flow (determine that certain documents are more relevant to a search query, see Bleyendaal et al., Para. 17); 
an event conversion controller in signal communication with the event monitoring controller, and configured to automatically convert at least one contextual element associated with a detected user targeted event into a search criteria (the search engine 32 and is processed by a Matcher process in step S80. In this embodiment, the Matcher endeavors to relate the user's query to the Search Engine Vocabulary… In step S90, the result of this matching process is temporarily stored in a data structure called SynonymMatchSet, see Bleyendaal et al., Para. 58, a QueryGenerator that is part of the search engine module 32 converts the SynonymMatchSet (set of search terms) into a structure suitable for searching the document searching index formed in step S30, see Bleyendaal et al., Para. 59); 
a graphic user interface (GUI) configured to display visual results (FIG. 2 shows an illustrative graphical user interface displaying a search result, see Bleyendaal et al., Para. 26, search results are generated by the search results module 33 and are displayed to the user, see Bleyendaal et al., Para. 61) of the fused data file.
Bleyendaal et al. does not explicitly teaches
a data fusing controller configured to automatically fuse the at least one contextual element generated from the at least one user targeted event, together with external search results generated from an external search query and the initial query data flow to generate a fused data file; and display visual results of the fused data file.
Sharifi teaches
a data fusing controller configured to automatically fuse the at least one contextual element generated from the at least one user targeted event, together with external search results generated from an external search query and the initial query data flow to generate a fused data file (each search result may be text files that each includes at least some of the search terms, see Sharifi, Para. 62, the search results is associated with content that includes the one or more search terms, see Sharifi, Para. 87); and display visual results of the fused data file (the information may be displayed at a display device in response to user input at an input device, see Sharifi, Para. 39).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bleyendaal et al., to have a data fusing controller configured to automatically fuse the at least one contextual element generated from the at least one user targeted event, together with external search results generated from an external search query and the initial query data flow to generate a fused data file; and display visual results of the fused data file, as taught by Sharifi, to improve the accuracy of the data association (Sharifi, Para. 14).

.

Claims 3-5, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bleyendaal et al. (U.S. Pat. Pub. 2007/0088695) from IDS in view of Sharifi (U.S. Pat. Pub. 2015/0039646) from IDS as applied to claims 1, 2, 11, 12, 15 and 16 above, and in further view of Vogel et al. (U.S. Pat. Pub. 2007/0050393) from IDS.
	As to claim 3, Bleyendaal et al. as modified does not explicitly teach the ontological hierarchy includes information properties selected from a group comprising topics, context, and themes.
However, Vogel et al. teaches the ontological hierarchy includes information properties selected from a group comprising topics, context, and themes (In the example in FIG. 30, the prebuilt facets may include a politics facet, a news facet, an infrastructure facet, a military operations facet, a projects facet, a timeline facet, a security facet, a financial facet, a map facet, a conflicts facet, an experts facet and a health facet, see Vogel et al., Para. 92, chooses a facet ontology to apply to the interpreted query, see Vogel et al., Para. 105).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bleyendaal et al. as modified, to have the ontological hierarchy includes information properties selected from a group comprising topics, context, and themes, as taught by Vogel et al., to improve search (Vogel et al., Para. 77).

Bleyendaal et al. as modified teach the information properties further includes individuals (if "MCV" is the highest level parent synonym for a group of synonyms, all child synonyms may be identified for use in the subsequent search, see Bleyendaal et al., Para. 58), classes (the document is classified according to a facet ontology, see Vogel et al., Para. 76), attributes (defines the set of search terms that the search engine module 32 will use to identify documents relevant to the search query, see Bleyendaal et al., Para. 58), and relations based on the query data flow (has a parent, sibling or child relationship, see Bleyendaal et al., Para. 20).	As to claim 5, Bleyendaal et al. as modified teach the information properties further comprises time period information (stored value may also indicate a time, see Sharifi, Para. 52) and location information (on locations in documents where search terms in the set of search terms used by the search engine were found, see Bleyendaal et al., Para. 43) based on the query data flow.
Claim 13 is rejected under the same rationale as stated in the claim 3 rejection.

Claim 14 is rejected under the same rationale as stated in the claims 4 and 5 rejections.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bleyendaal et al. (U.S. Pat. Pub. 2007/0088695) from IDS in view of Sharifi (U.S. Pat. Pub. 2015/0039646) from IDS and Vogel et al. (U.S. Pat. Pub. 2007/0050393) from IDS as applied to claims 3-5, 13 and 14 above, and in further view of Amitay et al. (U.S. Pat. Pub. 2006/0212265) from IDS.
	As to claim 6, Bleyendaal et al. as modified teach 
an ontology controller in signal communication with the event conversion controller (in hardware, software, firmware, or any combination, see Sharifi, Para. 91), the ontology controller configured to determine at least one ontological individual based on the at least one contextual element (the search engine 32 and is processed by a Matcher process in step S80. In this embodiment, the Matcher endeavors to relate the user's query to the Search Engine Vocabulary… In step S90, the result of this matching process is temporarily stored in a data structure called SynonymMatchSet, see Bleyendaal et al., Para. 58); 
an external data system in signal communication with the external data query builder controller to generate the external search results based on the external search query, and to deliver the external search results to the data fusing controller (the system may be implemented as an unbranded service that provides intranet and web searching to a corporate entity. The actual search system could be co-located at Tier 1 co-location facilities, and could provide results to an employee of the corporate entity over the web. In accordance with the invention, the search system provides results that are synergistic with proprietary content in that web results can be blended with Intranet results, see Vogel et al., Para. 07); and 
a visualization rendering controller in signal communication with the data fusing controller, the visualization rendering controller configured to generate a graphical user interface (GUI) that displays visual results of the fused data file (graphically renders the search results and displays the results to the user, see Vogel et al., Para. 105).
However, Bleyendaal et al. as modified does not explicitly teaches

a target event storage unit in signal communication with the event monitoring controller to store at least one user-defined targeted event input by the user.
Amitay et al. teaches 
2a query data controller in signal communication with the event monitoring controller, the query data controller configured to retrieve the query data flow in response to a data request input by a user (retrieving query logs 407, 408 for one or more search engines 402, 403 under analysis. The query logs 407, 408 are shown in this example embodiment as being internal to the search engines 402, 403; however, the query logs 407, 408 may be provided externally to the search engines, see Amitay et al., Para. 76); 
a target event storage unit in signal communication with the event monitoring controller to store at least one user-defined targeted event input by the user (saving queries in a log, see Amitay et al., Para. 49).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of Bleyendaal et al., to have 2a query data controller in signal communication with the event monitoring controller, the query data controller configured to retrieve the query data flow in response to a data request input by a user;  a target event storage unit in signal communication with the event monitoring controller to store at least one user-defined targeted event input by the user, as taught by Amitay et al., to enhance the user query to best match it to the indexed information (Amitay et al., Para. 12).
	As to claim 7, Bleyendaal et al. teaches the ontology controller determines at least one informational topic based on the at least one ontological individual and generates an expanded topic list including at least one individual synonym (the search engine 32 and is processed by a Matcher process in step S80. In this embodiment, the Matcher endeavors to relate the user's query to the Search Engine Vocabulary… In step S90, the result of this matching process is temporarily stored in a data structure called SynonymMatchSet, see Bleyendaal et al., Para. 58).	As to claim 8, highest level parent the ontology controller determines a class of the at least one ontological individual, and determines at least one property of the class (Each group of synonyms in the UpToDate vocabulary includes a canonical (highest level parent) term plus a set of child synonyms, see Bleyendaal et al., Para. 53, if "MCV" is the highest level parent synonym for a group of synonyms, all child synonyms may be identified for use in the subsequent search. Alternately, if "MCV" is a lower level synonym, sibling and child synonyms may be identified for use in the index searching, and higher level parent synonyms may be identified for possible selection/substitution by the user, see Bleyendaal et al., Para. 58, wherein “highest level parent” is interpreted as class and “child synonym” is a property).
	As to claim 9, Bleyendaal et al. teaches the ontology controller determines a context corresponding to each topic based on a class corresponding to the ontological individual, and generates an expanded context list including at least one class synonym based on the determined context (the search engine 32 and is processed by a Matcher process in step S80. In Bleyendaal et al., Para. 58).	As to claim 10, Bleyendaal et al. teaches the ontology controller determines at least one attribute of the at least one property, and generates a second expanded list including at least one property synonym for each determined attribute of the at least one property (If a match identified in step S820 is a drug, the matched term is added to the DrugSet grouping in SynonymMatchSet. In such a case, the search results module 33 may present the drug-related documents first or otherwise indicate the documents are highly relevant. The same technique may be used for labs, see Bleyendaal et al., Para. 70).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAU SHYA MENG/Primary Examiner, Art Unit 2168